Title: From George Washington to Charleston, S.C., Officials, 18 March 1790
From: Washington, George
To: Charleston, S.C., Officials



Gentlemen,
[New York, 18 March 1790]

I receive your congratulations on my unanimous appointment to the first magistracy of a free People with that grateful sensibility which is due to the occasion, and which your flattering expressions of regard could not fail to awaken.
Persuaded that the candor of my countrymen will do justice to the rectitude of my intentions, I am happy under the assurance that their active support of the constitution and disposition to maintain the dignity of our free and equal government will ensure facility and success to the administration of its laws—and if the result of my anxious endeavors in some measure, to justify the too partial sentiments of my fellow-citizens, should, in any degree approach to the wish which I entertain for their happiness, I shall not regret the domestic enjoyment and personal repose which may have been yielded to this superior consideration.
As Magistrates of a commercial city deeply interested in the measures of the federal government you must have beheld with satisfaction the equal and salutary influence of its regulations on the trade of america—As citizens of a State whose sufferings and services possess a distinguished rank in the history of our revolution, you must rejoice in the completion of our toils and the reward which awaits them, and as members of the great family of the union, connected by the closest ties of interest and endearment, the confidence which you justly cherish of sharing in all the benefits of the national compact, must be strengthened by the experience already received of the justice, wisdom, and prudence of its measures—a candid review of which will establish a conviction of liberal policy, and justify the most favorable anticipation of future advantage.
I desire to assure you, Gentlemen, of my gratitude for the tender interest you are pleased to take in my personal felicity, and I entreat the almighty Ruler of the universe to crown your wishes with deserved prosperity.

G. Washington

